YETKA, Justice
(concurring specially).
While I agree that the Johnson case, decided in 1944, requires affirmance, I believe the decision in the Johnson case was clearly erroneous. In a paternity action under the old statute, existing prior to the latest amendments in 1971, the defendant was treated and tried like a criminal defendant even though supposedly the Civil Rules of Evidence and Procedure were to be used during the trial. Since 1971, a paternity action has clearly been a civil action, procedurally as well as substantively. Thus, the general 6 year statute of limitations should apply.
Under the Johnson case, since the age of majority is 18, a mother of an illegitimate child could wait almost 18 years before bringing a claim of paternity against a defendant. The whole purpose of the statute of limitations is to prevent stale claims, spurious claims, which are more easily brought after the elapse of a period of time because witnesses die or become lost and other evidence becomes unavailable. While it is advantageous to the child and to the public to have paternity established at any time, nevertheless, there ought to be some limit during which such a claim can be brought. An equitable solution, in my opinion, would be that while the 6 year statute does not bar the bringing of a paternity suit to establish and determine paternity, the 6 year statute bars any liability for the adjudicated father in terms of support unless it is brought within 6 years of the birth of the child. Limiting the purpose of such an action to determine paternity alone would discourage spurious actions and actions forced by government upon the mother, such as undoubtedly is the case here.